DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 18, 2020.  These drawings are acceptable.
Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  Claim 2, line 2, “inch” should be “inches”.  Claim 18, line 2, “inch” should be “inches”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706,828. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are broader than claims 1-20 of U.S. Patent No. 10,706,828.
As to claim 1, claim 1 of U.S. Patent No. 10,706,828 recites a battery device, 
comprising:  at least one battery; and control electronics configured to provide a plurality of outputs from one of the at least one battery, wherein the plurality of outputs comprise at least one output that is electrically isolated from at least one other output of the plurality of outputs that each provide power to one or more of a plurality of loads (musical effects pedals).
	As to claim 2, the battery device further comprises a housing assembly (plate assembly) having a thickness of less than 2.0 inch (see claim 2 of U.S. Patent No. 10,706,828).
	As to claim 3, the battery device further comprises a housing assembly comprising at least two surfaces (plates) having a space therebetween, wherein the space is configured to house the control electronics and the at least one battery (see claim 3 of U.S. Patent No. 10,706,828).
	As to claim 4, the at least two surfaces (plates) are at an angle of not more than 45 degrees relative to each other (see claim 4 of U.S. Patent No. 10,706,828).
	As to claim 5, the plurality of outputs is supplied power from the at least one battery, wherein the at least one battery comprises one or more cells (see claim 5 of U.S. Patent No. 10,706,828).
	As to claim 6, the control electronics are configured to dynamically estimate one or more of an amount of power remaining and an amount of time remaining in the at least one battery (see claim 6 of U.S. Patent No. 10,706,828).
	As to claim 7, the control electronics are further configured to monitor an amount of power removed from the at least one battery and an amount of power replaced in the at least one battery using a charge control circuit to determine an amount of power remaining in the at least one battery at a given time (see claim 7 of U.S. Patent No. 10,706,828).
	As to claim 8, the control electronics are further configured to monitor a load current of each of the plurality of outputs using a current monitor (see claim 8 of U.S. Patent No. 10,706,828).
	As to claim 9, the control electronics are further configured to determine a total amount of power drawn by the plurality of loads and to compare the total amount of drawn power to the power remaining in the at least one battery at the given time to determine the amount of time remaining (see claim 9 of U.S. Patent No. 10,706,828).
	As to claim 10, the control electronics further comprises circuitry to share available battery capacity from the at least one battery amount the plurality of loads (musical effects pedals) (see claim 10 of U.S. Patent No. 10,706,828).
	As to claim 11, the control electronics further comprises a DC-to-AC converter to generate an AC signal from the at least one battery and at least one transformer to provide the electrical isolation between the plurality of outputs (see claim 11 of U.S. Patent 10,706,828).  
	As to claim 12, the at least one transformer boosts a voltage of the AC signal (see claim 12 of U.S. Patent 10,706,828).
	As to claim 13, the control electronics further comprises charge circuitry to recharge the at least one battery, and wherein the battery device (battery powered pedal board structure) maintains the electrical isolation of the plurality of outputs when the battery device is operated during a battery recharge operation (see claim 13 of U.S. Patent 10,706,828).
	As to claim 14, the battery device further comprises a tubular structure configured to house the control electronics and the at least one battery (see claim 14 of U.S. Patent 10,706,828).
	As to claim 15, the battery device further comprises a tubular structure configured to (i) house the control electronics and the at least one battery, and (ii) to mount the plurality of loads (musical effects pedals) (see claim 15 of U.S. Patent 10,706,828).
	As to claim 16, claim 16 of U.S. Patent No. 10,706,828 recites a battery device, comprising:  at least one battery; control electronics configured to provide a plurality of outputs from one of the at least one battery, wherein the plurality of outputs comprise at least one output that is electrically isolated from at least one other output of the plurality of outputs that each provide power to one or more of a plurality of loads (musical effects pedals); and a housing assembly (plate assembly) comprising at least two surfaces (plates), wherein the at least two surfaces (plates) have a space therebetween configured to house the control electronics and the at least one battery.
	As to claim 17, the at least two surfaces (plates) are at an angle of not more than 45 degrees relative to each other (see claim 17 of U.S. Patent No. 10,706,828).
	As to claim 18, the housing assembly (plate assembly) has a thickness of less than 2.0 inch (see claim 18 of U.S. Patent No. 10,706,828).
	As to claim 19, claim 19 of U.S. Patent No. 10,706,828 recites a battery device, comprising:  at least one battery; control electronics configured to provide a plurality of outputs from one of the at least one battery, wherein the plurality of outputs comprise at least one output that is electrically isolated from at least on other output of the plurality of outputs that each provide power to one or more of a plurality of loads (musical effects pedals); and a housing assembly (plate assembly) comprising a tubular structure configured to house the control electronics and the at least one battery.
	As to claim 20, the tubular structure comprises one or more of a single-piece tube and a tube formed from a top surface and a bottom surface (see claim 20 of U.S. Patent No. 10,706,828).
Applicant is advised that should claims 3 and 4 be found allowable, claims 16 and 17, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the U.S. patent application publication of Johnson et al. (2007/0046105).
As to claim 1, Johnson discloses a battery device, comprising:  at least one 
battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380) (see paragraph [0020], lines 4-8 and paragraph [0021], lines 3-5, and Figure 3). 
	As to claim 5, the plurality of outputs (365,375) is supplied power from the at least one battery, wherein the at least one battery comprises one or more cells (every battery has either one or more than one cell).
	As to claim 10, the control electronics further comprises circuitry (transformer 310 and circuitry 335,345,355,340,350,360) to share available battery capacity from the at least one battery among the plurality of loads (370,380) (see paragraphs [0020] and [0021], and Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of the U.S. patent application publication of Mizutani et al. (2006/0044768).
As to claim 2, Johnson discloses all of the claimed features, as set forth above, 
except for a housing assembly having a thickness of less than 2.0 inches.  Mizutani discloses a housing assembly for electric components (see paragraph [0025], lines 7-9; paragraph [0046], lines 1-3; and Figure 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have enclosed the battery device of Johnson in the housing of Mizutani, in order to provide protection for the battery and control electronics.  Mizutani does not disclose the housing assembly having a thickness of less than 2.0 inches; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the housing assembly having a thickness of less than 2.0 inches, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	As to claim 3, the housing assembly of Mizutani comprises at least two surfaces (bottom of upper casing 3 and top of lower casing 2) having a space therebetween, wherein the space is configured to house the control electronics and the at least one battery (the electronic component can be the control electronics and the at least one battery) (see paragraph [0025], lines 3-9; paragraph [0048], lines 6-8; and Figure 8).
	As to claim 4, the at least two surfaces (bottom of upper casing 3 and top of lower casing 2) of Mizutani are at an angle of not more than 45 degrees relative to each other (they are parallel) (see Figure 8).
As to claim 16, Johnson discloses a battery device, comprising:  at least one 
battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380) (see paragraph [0020], lines 4-8 and paragraph [0021], lines 3-5, and Figure 3).  Johnson does not disclose a housing assembly comprising at least two surfaces, wherein the at least two surfaces have a space therebetween configured to house the control electronics and the at least one battery.
Mizutani discloses a housing assembly comprising at least two surfaces (bottom of upper casing 3 and top of lower casing 2), wherein the at least two surfaces have a space therebetween, wherein the space is configured to house the control electronics and the at least one battery (the electronic component can be the control electronics and the at least one battery) (see paragraph [0025], lines 3-9; paragraph [0048], lines 6-8; and Figure 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have enclosed the battery device of Johnson in the housing of Mizutani, in order to protect the control electronics and the battery.
	As to claim 17, the at least two surfaces (bottom of upper casing 3 and top of lower casing 2) of Mizutani are at an angle of not more than 45 degrees relative to each other (they are parallel) (see Figure 8).
As to claim 18, Johnson in view of Mizutani disclose all of the claimed features, 
as set forth above, except for the housing assembly having a thickness of less than 2.0 inches; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the housing assembly having a thickness of less than 2.0 inches, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of the U.S. patent application publication of Chen et al. (2014/0042986).
As to claim 13, Johnson discloses all of the claimed features, as set forth above, 
except for charge circuitry to recharge the at least one battery, and wherein the battery device maintains the electrical isolation of the plurality of outputs when the battery device is operated during a battery recharge operation.  Chen discloses a rechargeable battery (10) comprising charge circuitry (12,24) to recharge the battery (14) (see paragraph [0015], lines 1-3, 8-10, 13-15, and 19-25, and Figure 1), and the electrical isolation of the plurality of outputs of Johnson would not be affected by using the rechargeable battery.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the rechargeable battery of Chen in the battery device of Johnson, in order to increase battery life.
Claim(s) 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of the US patent of Luk et al. (7,210,818).
As to claim 14, Johnson discloses all of the claimed features, as set forth above, 
except for a tubular structure configured to house to control electronics and the at least one battery.  Luk discloses a tubular structure (12) configured to house electronics (24) (see column 6, lines 49-55 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the tubular structure of Luk to house the battery and control electronics of Johnson, in order to provide good protection for the battery and control electronics.
As to claim 19, Johnson discloses a battery device, comprising:  at least one 
battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380) (see paragraph [0020], lines 4-8 and paragraph [0021], lines 3-5, and Figure 3). Johnson does not disclose a housing assembly comprising a tubular structure configured to house the control electronics and the at least one battery.  Luk discloses a tubular structure (12) configured to house electronics (24) (see column 6, lines 49-55 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the tubular structure of Luk to house the battery and control electronics of Johnson, in order to provide good protection for the battery and control electronics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The U.S. patent application publications of Murakami et al. (2006/0179393) and Funaba et al. (2012/0051099) disclose battery devices comprising batteries and control electronics with outputs that are electrically isolated from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836